     Case 2:20-cv-02202-RFB-BNW Document 23 Filed 07/06/21 Page 1 of 4



 1    LYNN V. RIVERA, ESQ.
      NEVADA BAR NO. 6797
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    200 S. Virginia Street, 8th Floor
      Reno, Nevada 89501
 4    ---
      Telephone:     (775) 398-3065
 5    Facsimile:     (877) 648-5288
      Email:         lrivera@burnhambrown.com
 6
      Attorneys for Defendant
 7    HOME DEPOT U.S.A., INC.
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12    WILLIAM J. PASIECZNIK,                              Case No. 2:20-cv-02202-RFB-BNW

13                   Plaintiff,
                                                          STIPULATED DISCOVERY PLAN
14    v.                                                  AND SCHEDULING ORDER IN
                                                          COMPLIANCE WITH LR 26-1(b) TO
15    HOME DEPOT U.S.A., INC.; a foreign                  EXTEND DISCOVERY DEADLINES
      Corporation authorized to conduct business in
16    Nevada; DOE PROPERTY OWNER; ROE                     (Second Request)
      PROPERTY OWNER; DOE PROPERTY
17    MANAGER; ROE PROPERTY
      MANAGEMENT COMPANY; DOE
18    SECURITY EMPLOYEE; ROE SECURITY
      COMPANY; DOES I through X; and ROE
19    CORPORATIONS, XI through XX,
      inclusive, jointly and severally,
20
                     Defendants.
21

22
             Plaintiff WILLIAM PASIECZNIK and Defendant HOME DEPOT U.S.A., INC. (“Home
23
      Depot”) by and through their attorneys of record hereby jointly stipulate and respectfully request
24
      this Honorable Court order a continuance of the discovery deadlines for 90 days pursuant to FRCP
25
      26 and Local Rule 26-1.
26
             1.      Discovery completed: To date, the Parties have exchanged Initial Disclosures and
27
      have exchanged written discovery requests.
28
                                              1
       STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                     Case No. 2:20-cv-02202-
       COMPLIANCE WITH LR 26-1(b) TO EXTEND DISCOVERY DEADLINES              RFB-BNW
     Case 2:20-cv-02202-RFB-BNW Document 23 Filed 07/06/21 Page 2 of 4



 1            2.        Discovery remaining to be completed: The Parties intend to conduct the following

 2    depositions: (1) Deposition of the Plaintiff, (2) Depositions of the City of Henderson police officers;

 3    (3) the City of Henderson Fire Department representatives; and (4) conduct an independent medical

 4    examination(s) of the Plaintiff. Home Depot noticed the deposition of the Plaintiff but his attorney

 5    withdrew three days before the deposition so the plaintiff’s deposition had to be re-noticed to afford

 6    him time to find another attorney.

 7            3.        Description of why remaining discovery has not been completed within the time

 8    limits previously set by the Court: The Parties have good cause for the 90 day extension of the

 9    discovery deadlines because Plaintiff’s Counsel recently substituted into the case on June 30, 2021.

10            4.        Proposed schedule for completing all remaining discovery: Based on the foregoing,

11    the Parties respectfully request that the Court grant their joint request to extend the discovery

12    deadlines, as follows:

13                                                             Current Dates              Proposed Dates

14     Last day to make initial expert disclosures            July 7, 2021             October 5, 2021

15     Last day to make rebuttal expert disclosures           August 9, 2021           November 8, 2021
16     Discovery Cut-Off                                     September 6, 2021         December 6, 2021
17     Dispositive Motions                                    October 5, 2021          January 3, 2022
18     Pretrial Order                                        November 4, 2021          February 2, 2022
19            Pursuant to Local Rule 26-4, this Stipulation was agreed upon telephonically as soon as new
20    counsel substituted into the case. Plaintiff was in proper person in the 21 days before the first deadline
21    but was actively looking for a new attorney. Home Depot transmitted the file materials to Plaintiff’s
22    counsel and he needs additional time to review the file materials in the case. The Parties’ request is
23    made in good faith and not for purposes of delay.
24    ///
25    ///
26    ///
27    ///
28    ///
                                              2
       STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                           Case No. 2:20-cv-02202-
       COMPLIANCE WITH LR 26-1(b) TO EXTEND DISCOVERY DEADLINES                    RFB-BNW
     Case 2:20-cv-02202-RFB-BNW Document 23 Filed 07/06/21 Page 3 of 4



 1           IT IS SO STIPULATED.

 2    DATED: July 6, 2021                               BOWEN LAW OFFICES
 3
                                                    By /s/ Jerome R. Bowen                  _
 4                                                     JEROME R. BOWEN
                                                       JEFFREY W. CHRONISTER
 5                                                     Attorneys for Plaintiff
                                                      WILLIAM J. PASIECZNIK
 6

 7    DATED: July 6, 2021                               BURNHAM BROWN

 8                                                  By /s/ Lynn V. Rivera
                                                       LYNN V. RIVERA
 9
                                                       Attorneys for Defendant
10                                                     HOME DEPOT U.S.A., INC.

11
                                           [PROPOSED]
                                             Order    ORDER
12
               Upon consideration of the Parties’ Stipulation and having found good cause exists, the
13   The Court reviewed the parties' stipulation to extend discovery. ECF No. 23. The parties
     state
      Courtthat
             rulesgood   cause exists
                   as follows:          to grant
                                 the parties’     an extension
                                              request to continueof
                                                                 thethe  discovery
                                                                      discovery    deadlines
                                                                                deadlines by 90because
                                                                                                days, with
14   Plaintiff's counsel recently substituted into this case. Under the Local Rule IA 11-6(d),
      proposed dates
     "substitution   of set
                        an forth  above,
                            attorney  willisnot
                                            granted.
                                                alone be reason for delay of pretrial proceedings,
15
     discovery, the trial, or any hearing in the case." Accordingly, ECF No. 23 is DENIED
               IT IS SO ORDERED.
16   without prejudice.

17    DATE: ___________________              _______________________________________________
                                                       IT IS SO ORDERED
                                             JUDGE OF THE UNITED STATES DISTRICT COURT
18                                                     DATED: 2:07 pm, July 09, 2021

19
                                               AFFIRMATION
20           Pursuant to NRS 239B.030, the undersigned  does hereby affirm that the preceding
                                                      BRENDA    WEKSLER
21                                                    UNITED STATES MAGISTRATE JUDGE
      pleading does not contain the social security number of any person.
22

23    DATED: July 6, 2021                             BURNHAM BROWN

24

25                                                By /s/ Lynn V. Rivera
                                                     LYNN V. RIVERA, ESQ.
26                                                   NEVADA BAR NO. 6797
                                                     200 S. Virginia Street, 8th Floor
27                                                   Reno, Nevada 89501
                                                     Attorneys for Defendant
28                                                   HOME DEPOT U.S.A., INC.
                                              3
       STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER IN                        Case No. 2:20-cv-02202-
       COMPLIANCE WITH LR 26-1(b) TO EXTEND DISCOVERY DEADLINES                 RFB-BNW
